Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE ) HEXION SPECIALTY CHEMICALS, INC., et al. , ) ) September 24, 2008 Plaintiffs-Counterclaim Defendants, ) ) C.A. No. 3841-VCL v. ) ) PUBLIC VERSION HUNTSMAN CORP., ) ) Defendant-Counterclaim Plaintiff. ) ) POST-TRIAL BRIEF OF PLAINTIFFS-COUNTERCLAIM DEFENDANTS OF COUNSEL: WACHTELL, LIPTON, ROSEN & KATZ 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 Facsimile: (212) 403-2000 POTTER ANDERSON & CORROON LLP Hercules Plaza 1313 North Market Street, 6th Floor Wilmington, Delaware 19801 Telephone: (302) 984-6000 Facsimile: (302) 658-1192 Attorneys for Plaintiffs-Counterclaim Defendants SUSMAN GODFREY LLP Suite 5100 1000 Louisiana Houston, Texas 77002 Telephone: (713) 651-9366 SNOW CHRISTENSEN & MARTINEAU 10 Exchange Place Salt Lake City, Utah 84111 Telephone: (801) 521-9000 September 19, 2008 TABLE OF CONTENTS Page Preliminary Statement 1 Argument 3 I. PLAINTIFFS HAVE CONCLUSIVELY DEMONSTRATED THAT THE COMBINED COMPANY WOULD BE INSOLVENT AND THAT A REASONABLY SATISFACTORY SOLVENCY CERTIFICATE CANNOT BE DELIVERED 3 A. The combined company fails the balance sheet test because it would have massive negative equity value 4 1. Hexions estimate of synergies should be accepted and Huntsmans rejected 5 a. Hexions synergies estimate is grounded in fact 5 b. Huntsmans synergies estimate is a fabrication 6 2. Wislers market analysis showing that liabilities exceed assets by $2.3 billion should be accepted, and in any event Resnicks balance sheet valuation which is inconsistent with market evidence, should be rejected 9 3. The combined company fails the balance sheet test using the comparable company/comparable transaction methods 12 4. Wislers DCF analysis, including the projections it is based on, is reliable, and Resnicks DCF analysis, including the projections it is based on, is not 15 a. Huntsmans projections are unreliable on their face 16 b. The manner in which Huntsman prepared its July 25 projections also undercuts their reliability 18 c. The projections relied upon by Duff & Phelps for its DCF analysis are reasonable 19 B. The combined company will not be able to pay its debts as they come due in the ordinary course 22 i C. The combined company would have unreasonably small capital with which to conduct its business 23 D. Credit Suisses analysis confirms that the combined company would be insolvent 25 E. Huntsmans letter suggesting that American Appraisal might be willing to provide a solvency certificate at some future date is entitled to no evidentiary weight 28 II. THE MERGER CANNOT CLOSE 29 A. The requisite bank financing will not be available 29 B. Even if the bank financing were available, there is a funding gap that prevents a closing 29 1. The argument that Apollo or Hexion must make up any funding gap with equity is without substance 30 2. The CVR and backstop proposals are insufficient to fill the funding gap and are irrelevant for purposes of solvency 30 3. Huntsmans attacks on specific elements of the funding gap are without merit 31 a. Amount of Huntsman debt needing to be refinanced 32 b. Proceeds of divestiture 33 c. Fees and expenses due at closing 34 d. Pension contribution 34 III. HUNTSMAN HAS NOT SHOWN THE ABSENCE OF AN MAE, WHICH IS A CONDITION PRECEDENT TO CLOSING 38 A. Huntsman misconstrues the Merger Agreement and the appropriate standard under Delaware law 40 1. Changes in expectations are central to the MAE analysis 40 2. Statistical significance does not govern disproportionate effect 42 ii B. Huntsman, viewed as a whole, has suffered, or is reasonably expected to suffer, a substantial deterioration in its business, financial condition or results of operations 43 1. Huntsmans earnings misses 43 2. Net debt miss 45 3. Impact on value 46 4. The decrease in Huntsmans long-term earnings potential 47 5. FX and raw materials 48 C. The impairments in Pigments and Textile Effects which contribute to the MAE 49 1. Pigments 49 2. Textile Effects 52 IV. THERE WAS NO GOOD FAITH DETERMINATION OF AN OBJECTIVELY REASONABLE PROBABILITY OF CONSUMMATION BY OCTOBER 2 55 V. HEXIONS LIABILITY TO HUNTSMAN ARISING FROM OR RELATING TO THE FAILURE OF THE MERGER TO BE CONSUMMATED IS LIMITED TO $325 MILLION 56 A. The reasonable best efforts clause in the Merger Agreement did not require the Hexion board to blindly lead the company down the path to bankruptcy 56 B. In order to overcome the $325 million cap on damages, Huntsman must also prove that Hexions breaches were knowing and intentional 58 C. Hexion did not commit a knowing and intentional breach of its reasonable best efforts obligations 59 1. Huntsmans first-quarter 2008 results raised real concerns at Huntsman and Hexion 60 2. The May 9 Apollo models showed a possible solvency problem 62 3. The Duff & Phelps consulting team was not given a preordained conclusion 64 iii 4. Hexion and Apollo provided Duff & Phelps with a revised model 65 5. Hexion engages the Duff & Phelps opinion team 67 6. The Duff & Phelps opinion team engaged in a thorough, independent process 68 7. The June 18 Duff & Phelps opinion supported a clear conclusion of insolvency; Hexion then acted in a manner completely consistent with its obligations under the Merger Agreement 70 8. Hexion did not breach its reasonable best efforts obligations by providing the Duff & Phelps presentation to the banks 72 D. Hexion acted reasonably with respect to the pension issue, and certainly did not commit a knowing and intentional breach of its reasonable best efforts obligation 73 E. Hexion acted reasonably, and certainly did not commit a knowing and intentional breach of any covenant, in complying with its antitrust obligations 76 F. Hexion is not in breach of any express or implied covenant of the Merger Agreement to provide notice to Huntsman or to obtain Huntsmans consent 77 1. No violation of the express notice covenants of Section 5.12(b) 78 2. No implied obligation to provide informal notice to Huntsman 78 3. No violation of covenant to obtain consent under Section 5.12(b) 79 G. Huntsmans other claims of knowing and intentional breach are equally meritless 79 Conclusion 81 iv TABLE OF AUTHORITIES Page Cases Abex Inc. v. Koll Real Estate Group, Inc. , 1(Del. Ch.) 78n Bloor v. Falstaff Brewing Corp. , 601 F.2d 609 (2d Cir. 1979) 57 Frontier Oil v. Holly Corp. , 2(Del. Ch.) 38n, 40 DCV Holdings, Inc. v. ConAgra, Inc. , 889 A.2d 954 (Del. 2005) 78n In re Chateaugay Corp. , 198 B.R. 848 (S.D.N.Y. 1996) 57 In re Hechinger Inv. Co. of Del. , 327 B.R. 537 (D. Del. 2005) 10 In re IBP, Inc. Sholders Litig. , 789 A.2d 14 (Del. Ch. 2001 ) 38n, 40-41, 41n, 42 In re Iridium Operating LLC , 373 B.R. 283 (Bankr. S.D.N.Y. 2007) 10, 11n Martin v. Monumental Life Ins. Co. , 240 F.3d 223 (3d Cir. 2001) 57 Mellon Bank, N.A. v. Aetna Bus. Credit, Inc. , 619 F.2d 1001 (3d Cir. 1980) 3n Metro. Life Ins. Co. v. Jacobs , 1 A.2d 603 (Del. 1938) 38n Standard Alliance Indus., Inc. v. Black Clawson Co. , 587 F.2d 813 (6th Cir. 1978) 38n Triple-A Baseball Club Assoc. v. Northeastern Baseball, Inc. , 832 F.2d 214 (1st Cir. 1987) 57 VFB LLC v. Campbell Soup Co. , 482 F.3d 624 (3d Cir. 2007) 9 v Preliminary Statement On the last day of trial, Huntsmans CFO, Kimo Esplin, acknowledged that Huntsmans debt today is $1.244 billion higher than Huntsman had told Merrill Lynch, Credit Suisse, Deutsche Bank and Hexion they could anticipate at year-end 2008. Tr. 1573-74. Esplin also acknowledged that a significant portion of this debt increase is attributable to the fact that Huntsman has massively underperformed on its own and everyone elses expectations since signing. By Esplins count, Huntsman missed its EBITDA forecast for the second half of 2007 by $120 million and will miss its original 2008 forecast by $420 million. Tr. 1579-80. As Esplin acknowledged: Thats a lot of money Weve  weve had some tough conditions. Tr. 1580. This was a stark admission that Huntsman has suffered an MAE that has resulted in a multi-billion dollar decline in the value of the company. Following Esplin was Rothschilds David Resnick. In the face of well-established case law holding that when it is available, market evidence is the best evidence of value, and case law holding that the credibility of the opinions of a valuation expert who fails to consider market evidence should be discounted, Resnick told this Court that he did not believe that market evidence was instructive here because Huntsmans stock price had been affected by this litigation. But Resnick was then forced to admit that the only evidence on the question  a study by Merrill that was produced only after the Court ordered it be produced  confirmed the obvious: Huntsmans stock price has been inflated by speculation that a deal might somehow be salvaged. Resnick then acknowledged that while he disputed its relevance, he did not dispute the calculations in the market study conducted by Phil Wisler of Duff & Phelps. Tr. 1752. That market study concluded that using Huntsmans inflated stock price, the combined company would have a negative equity value of $2.2 billion. PX718, Ex. 5 at 25. Resnick testified that the banks would be justified in concluding that Huntsmans projections were unreliable if the company had a consistent history of missing its projections by a material amount. Tr. 1744-45. That is Huntsmans history; the miss was 12.3% in 2006, was 14.7% in 2007 and will be 28.2% in 2008. PX716 at PP0237; PX667 at 2 (reducing 2008 EBITDA projection to $854 million). Resnicks testimony alone establishes that the banks would be entitled to reject Huntsmans projections for purposes of assessing a solvency certificate. Perhaps the most compelling proof of the weakness of Huntsmans case was slipped in during the course of Esplins testimony, in which he introduced a letter from Huntsman to Hexion stating that on September 5, 2008, i.e. , the day before trial, Huntsman asked American Appraisal whether it could provide a solvency opinion and that on the Friday before the conclusion of the trial, American Appraisal had indicated that if [Huntsman] engages Ameri-can Appraisal, and assuming no material change between now and the effective date of its opinion, American Appraisal would issue a solvency opinion. DX3054 at Ex. 99.4. No analysis, no witness, no direct statement from American Appraisal itself. After almost three months of trying, Huntsman could not produce an expert on solvency willing to say that the combined company would be solvent. Huntsman understandably has a powerful incentive to find a way to convince this Court that it should help Huntsman close this deal. And so Huntsman is asking this Court to ignore the market evidence, ignore the industry analysts and ignore the fact that it will miss its 2008 budget by over 28%. The Court instead should accept Huntsmans assertion that in a softening global economy, Huntsmans EBITDA will increase by 31% in 2009 and another 22.5% in 2010. PX699 at 1; PX819 at 2. That is Huntsmans case on solvency. A forced marriage of the sort requested by Huntsman would have serious consequences. Morrison and Carter were clear: if this deal is forced to go through, they believe that the combined company would be in bankruptcy in short order, affecting the lives of the nearly 20,000 employees as well as creditors, customers and other stakeholders. Tr. 67 (Morrison); Tr. 171-72 (Carter). Price was equally clear: it would take a miracle for Huntsman to convince 2 Credit Suisse to accept a solvency certificate. Tr. 747. In the year since the deal was signed, debt has gone up too high and earnings have gone down too low too support a $15.4 billion loan. Huntsmans defense consisted largely of an attempt to spin a conspiracy theory based on the notion that Hexion and Apollo through litigation counsel sought to manufacture insolvency. If that were so, one would have thought that Huntsman would have cross-examined Wisler on the substance of the Duff & Phelps opinion. That did not happen. The trial record instead shows that serious people did serious work, sought the advice and opinion of a reputable solvency firm, and hearing that advice, came to the considered and correct conclusion that a reasonably satisfactory solvency certificate cannot be delivered to the funding banks. As Huntsman acknowledged in prior briefing, in this circumstance, Hexions liability is capped at $325 million. But Huntsman is not entitled to even the $325 million. This is not a case about a short-term blip. From the perspective of a reasonable acquiror, what has happened at Huntsman post-signing is so material that the combined company would be bankrupt if the merger could somehow close. Hexion is already out $176 million on this deal. The trial established that it has no obligation to pay anything more. I. PLAINTIFFS HAVE CONCLUSIVELY DEMONSTRATED THAT THE COMBINED COMPANY WOULD BE INSOLVENT AND THAT A REASONABLY SATISFACTORY SOLVENCY CERTIFICATE CANNOT BE DELIVERED. The evidence on solvency was one-sided in plaintiffs favor. Huntsman must pass all three solvency tests. It cant pass one. 1 1 Since Huntsman must prove that the disputed condition precedent to the banks obligation to fund is satisfied and that the banks would be breaching their obligations under the Commitment Letter if they do not fund, Huntsman bears the burden of proof on the solvency issue. See Mel-lon Bank, N.A. v. Aetna Bus. Credit, Inc. , 619 F.2d 1001, 1007-08 (3d Cir. 1980) (burden rested on party seekingfunding to show solvency and therefor e condition precedent to funding satisfied). 3 A. The combined company fails the balance sheet test because it would have massive negative equity value. An entity is solvent under the balance sheet test if the fair value of its assets ex ceed its liabilities. Duff & Phelps concluded on June 18 that the combined Hexion-Huntsman entity fails the balance sheet test because its liabilities would exceed its assets by $1.96 billion. Tr. 824-25, 835 (Wisler); see also PX1028 at 21 (Duff & Phelps June 18 presentation). The combined company would have total assets of $14.38 3 billion, as compared to liabilities totaling $16.344 billion. PX1028 at 21. 2 Although Huntsmans expert, Resnick, essentially agrees with Duff as to the value of liabilities, he arrives at a different result on the balance sheet test  positive $3.782 billion  primarily because he finds that the combined company would have a considerably higher asset value. PX824 at 25 (Resnick Report) (finding asset value of $20.171 billion and liabilities totaling $16.389 billion). 3 The difference in the experts calculations of asset value is primarily attributable to two factors: projected synergies and projected earnings for Huntsman. We discuss the synergies issue first, since if Hexions synergies estimate is deemed reasonable and Huntsmans is not, and the Court looks at the more objective evidence on value (as opposed to forecasts), then the combined company fails the balance sheet test. We then discuss the strong record evidence showing that Hexion/Wislers DCF valuation should be accepted, and that Resnicks DCF valuation and the aggressive Huntsman projections that underlie it should not. 2 This value of liabilities assumes that the funding gap could be closed without incurring any additional liabilities. PX1028 at 21; see also Tr. 821 (Wisler) ([W]e simply assumed that equity of some form or a costless or nonliability-creating form of financing came in to fill that funding deficit.). If the funding gap were to be closed with additional liabilities, the combined company would fail the balance sheet test by an even wider margin. PX1028 at 21. 3 The figures cited herein are the valuations from the original analysis (June 18 for Wisler and August 1 for Resnick); these were updated on August 1 and August 15, respectively. The updates both show lower valuations. PX822 at Ex. 5, p. 13 (Wisler 8/1 Report); PX735 at 19 (Res-nick 8/15 Report) 4 1. Hexions estimate of synergies should be accepted and Huntsmans rejected. Wislers synergies value of $1.8 billion is based on Hexions estimate, developed well before litigation commenced, that synergies would be $250 million per year when fully implemented in 2011. That estimate was confirmed by Ted Rouse, the head of Bain Consultings global integration practice. PX1028 at 29; Tr. 554-55, 557-58, 572 (Rouse). Resnicks value of $3.416 billion is based on information provided by David Parkin of Huntsman, who was dropped from Huntsmans witness list during trial, that annual synergies, after full implementation in 2013, would reach $423 million. PX824 at 19, 25. a. Hexions synergies estimate is grounded in fact. Hexions synergies estimate of $250 million is inherently more reliable than Huntsmans. Hexion management built up a $250 million estimate through a detailed function-by-function review of potential cost savings. Tr. 135-37, 150 (Carter); PX890(June 28, 2007 point synergies estimate of $250.2 million). Hexion provided its $250 million synergy estimate to the banks. Tr. 40 (Morrison). Credit Suisse consistently used that $250 million synergy estimate in its own models. Tr. 721-22 (Price). Hexion, of course, had no incentive in seeking financing to present to its banks with an unduly low synergy estimate. Tr. 38, 40 (Morrison). Hexion continued to use its $250 million estimate throughout the integration process, never raising it. Tr. 40-41 (Morrison); Tr. 148 (Carter). And no one from Huntsman ever suggested in this time period that Hexion raise the synergy estimate. Tr. 41-42 (Morrison); Tr. 1006 (Huntsman) (I do recognize [Morrison] set a goal of 250.); Tr. 1008 (Huntsman) (Im not sure that [$250 million is] a wrong number.). Rouses testimony confirms that $250 million is the appropriate synergy estimate. Although Huntsman has made much of the March kick-off meeting for the integration teams for the various functions, the record is clear that neither Hexion nor Bain ever believed that synergies in excess of $250 million were probable. Rouse testified that Bain set a stretch target of $400 million, which was in the bounds of possibility but not likely. Tr. 568-69. The stretch 5 target of $400 million was set by cherry-picking the highest possible number for each function from separate benchmarks derived from Hexion practice, Huntsman practice and third-party synergy statistics. Tr. 562-64; PX850 at BAIN-HEX0126. Rouse placed the chance of achieving $400 million at only about five percent and said that he would use $250 million, not $400 million, for budgeting or valuation purposes. Tr. 57
